People ex rel. Benjamin v Schiraldi (2021 NY Slip Op 03989)





People ex rel. Benjamin v Schiraldi


2021 NY Slip Op 03989


Decided on June 21, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 21, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
SYLVIA O. HINDS-RADIX
FRANCESCA E. CONNOLLY
PAUL WOOTEN, JJ.


2021-04364	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. Joshua Benjamin, on behalf of Edwin Vasquez, petitioner, 
vVincent Schiraldi, etc., respondent.


Janet E. Sabel, New York, NY (Mallory Harwood and Joshua Benjamin, pro se, of counsel), for petitioner.
Michael E. McMahon, District Attorney, Staten Island, NY (Morrie I. Kleinbart, Alexander J. Fumelli, and George D. Adames of counsel), for respondent.
Writ of habeas corpus in the nature of an application to release Edwin Vasquez upon his own recognizance or for bail reduction upon Richmond County Indictment No. 100/2021.

ADJUDGED that the writ is sustained, without costs or disbursements, to the extent that bail upon Richmond County Indictment No. 100/2021 is set in the sum of $150,000 posted in the form of an insurance company bail bond, the sum of $250,000 posted in the form of a partially secured bond, with the requirement of 10% down, or the sum of $75,000 deposited as a cash bail alternative, on condition that, in addition to posting a bond or depositing the cash alternative set forth above, Edwin Vasquez shall surrender all passports, if any, he may have to the Office of the District Attorney of Richmond County, or, if he does not possess a passport, provide to the Office of the District Attorney of Richmond County an affidavit, in a form approved by the Office of the District Attorney of Richmond County, in which he attests that he does not possess a passport, and shall not apply for any new or replacement passports; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that Edwin Vasquez has given an insurance company bail bond in the sum of $150,000, has given a partially secured bond in the sum of $250,000, with the requirement of 10% down, or has deposited the sum of $75,000 as a cash bail alternative, and surrendered all passports, if any, he may have to the Office of the District Attorney of Richmond County, or, if he does not possess a passport, has provided to the Office of the District Attorney of Richmond County an affidavit, in a form approved by the Office of the District Attorney of Richmond County, in which he attests that he does not possess a passport, and shall not apply for any new or replacement passports, the Warden of the facility at which Edwin Vasquez is incarcerated, or the Warden's agent, is directed to immediately release Edwin Vasquez from incarceration under Richmond County Indictment No. 100/2021.
AUSTIN, J.P., HINDS-RADIX, CONNOLLY and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court